J-S06016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: K.L., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: N.L., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1868 EDA 2021

               Appeal from the Order Entered September 1, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-DP-0001016-2019


BEFORE: KUNSELMAN, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                           FILED MARCH 23, 2022

       N.L. (“Mother”) appeals from the order finding K.L. (“Child”) was the

victim of child abuse. We conclude the court did not abuse its discretion in

finding that Child was the victim of child abuse and Mother caused Child bodily

injury by recklessly failing to supervise her children. We affirm.

       In June 2019, DHS received a Child Protective Services (“CPS”) Report

regarding potential child abuse of Child. The Department of Human Services

(“DHS”) found the report to be indicated. In October 2019, Child was

adjudicated dependent. The trial court conducted a four-day child abuse

hearing.1

       After the hearing, trial court made the following findings of fact:


____________________________________________


1The court held hearings on February 18, 2020, February 3, 2021, May 12,
2021, and June 22, 2021. It issued its decision at a September 2021 hearing.
J-S06016-22


         On June 12, 2019, DHS received a [CPS] Report alleging
         that at 7:00 AM that day, Child’s Mother noticed that Child
         had swelling on the left front side of his head toward the
         front of his head. Later that night, Mother brought the Child
         to St. Christopher’s Hospital for Children (“SCHC”) for head
         imaging. On June 13, 2019, DHS spoke with Dr. Norell
         Atkinson from the SCHC Child Protection Unit. Dr. Atkinson
         stated that Child had a left, non-displaced skull fracture
         overlying hematoma and an extra-axial hemorrhage and
         was admitted to the Pediatric Intensive Care Unit (“PICU”)
         for further treatment. Dr. Atkinson also stated to DHS that
         the Child’s injuries were the result of a significant blunt force
         impact to the head and that the injuries either resulted from
         an undisclosed accident or they were inflicted injuries.
         Mother provided no information to SCHC as to the cause of
         Child’s injuries.

         On June 14, 2019, DHS conducted a home visit. During the
         home visit, DHS learned from Mother that Child may have
         been injured on June 8, 2019 when Child fell from his
         unsecured car seat while the Child’s ten-year-old sibling
         (“Sibling” or “Daughter”) attempted to load Child into the
         family’s pickup truck[, which had “monster truck” tires,] at
         Mother’s direction while Mother was on the opposite side of
         the pickup truck. Mother told DHS that she did not seek
         immediate medical attention because there was no swelling
         until June 12, 2019.

Trial Court Op., filed Dec. 10, 2021, at 2-3 (citations to record omitted)

(“1925(a) Op.”). The court stated that it did not find Mother’s testimony

credible, noting her “story changed quite a bit.” N.T., Sept. 1, 2021, at 5. The

court found Child was the victim of child abuse and that Mother caused the

injury by reckless behavior. Mother filed a timely notice of appeal.

      Mother raises the following issues on appeal:

         I. Whether the trial court erred and/or abused its discretion
         by making a finding of child abuse under the Child Protective
         Services Law, 23 Pa.C.S. [§]§ 6301-6385 inasmuch as this
         finding was not supported by the record and testimony
         proffered.

                                       -2-
J-S06016-22


         II. Whether the trial court erred and abused its discretion by
         finding child abuse as to Mother . . . where DHS failed to
         prove by clear and convincing evidence that the injury to
         the Child was the result of child abuse rather than accidental
         injury.

Mother’s Br. at 3 (suggested answers and unnecessary capitalization omitted).

Mother’s issues are interrelated, and we will address them together.

      Mother argues that she had “no reason to believe that any issue would

arise when [Daughter] took [Child] back to the car.” Id. at 11. She argues

this was an accident for which she is remorseful “every waking day of her life.”

Id. at 12. Mother argues she learned of the accident when she heard Child

crying and “immediately spr[a]ng into action, running to his side, comforting

him[,] and checking him for injury.” Id. She claims the lump did not appear

immediately and that she brought Child to the hospital when it appeared. She

concludes the facts do not support a finding of child abuse.

      Mother also argues the court erred in finding she was reckless. She

states she believed Child was strapped into his car seat and, as she was on

the other side of the vehicle, she could not know Child was unbuckled. She

asserts she did not see the fall, cause the fall, or know that Child was unsafe

until she heard him cry. Mother points out that Dr. Atkinson testified that the

injury could have been accidental.

      Mother further argues that DHS did not prove by clear and convincing

evidence that child abuse occurred in this case. She argues she did not

intentionally harm Child and “there was no indication that her daughter could

not carry her brother in his car seat to the car as she had done in the past


                                     -3-
J-S06016-22



and earlier in the outing.” Id. at 17. Mother notes that Dr. Atkinson opined

that the injury could have been caused by an accident and could present itself

days after the fall. Mother argues she was cooperative with hospital staff and,

on the day of the accident, did everything she could to ensure Child was okay.

      This Court reviews orders in dependency actions for an abuse of

discretion. Interest of T.G., 208 A.3d 487, 490 (Pa.Super. 2019). We must

“accept the findings of fact and credibility determinations of the trial court if

they are supported by the record,” but need not “accept the [trial] court’s

inferences or conclusions of law.” Id. (quoting In re R.J.T., 9 A.3d 1179,

1190 (Pa. 2010)).

      “[A] petitioning party must demonstrate the existence of child abuse by

. . . clear and convincing evidence.” In Interest of J.M., 166 A.3d 408, 422

(Pa.Super. 2017) (quoting In re L.Z., 111 A.3d 1164, 1174 (Pa. 2015)).

“Clear and convincing evidence” requires:

         that the witnesses must be found to be credible; that the
         facts to which they testify are distinctly remembered and
         the details thereof narrated exactly and in due order; and
         that their testimony is so clear, direct, weighty, and
         convincing as to enable the trier of fact to come to a clear
         conviction, without hesitancy, of the truth of the precise
         facts in issue. It is not necessary that the evidence be
         uncontradicted provided it carries a clear conviction to the
         mind or carries a clear conviction of its truth.

Id. at 423 (quoting In re Novosielski, 992 A.2d 89, 107 (Pa. 2010)).

      The Child Protective Services Act defines “child abuse” to include

“intentionally, knowingly or recklessly . . . [c]ausing bodily injury to a child

through any recent act or failure to act.” 23 Pa.C.S.A. § 6303(b.1)(1). Section

                                      -4-
J-S06016-22



6303(a) defines “bodily injury” as “[i]mpairment of physical condition or

substantial pain.” Id. at § 6303(a). It defines “intentionally,” “knowingly,” and

“recklessly” as “hav[ing] the same meaning as provided in 18 Pa.C.S. § 302

(relating to general requirements of culpability).” Id.; accord In Interest of

J.M., 166 A.3d at 422-23. Section 302 provides the following definition of

“recklessly”:

         A person acts recklessly with respect to a material element
         of an offense when he consciously disregards a substantial
         and unjustifiable risk that the material element exists or will
         result from his conduct. The risk must be of such a nature
         and degree that, considering the nature and intent of the
         actor’s conduct and the circumstances known to him, its
         disregard involves a gross deviation from the standard of
         conduct that a reasonable person would observe in the
         actor’s situation.

18 Pa.C.S.A. § 302(b)(3).

      Here, the trial court concluded Child suffered bodily injury and Mother

caused the injury by failing to supervise her children:

         In the instant case, Child was a victim of child abuse. DHS
         clearly demonstrated that Child’s fractured skull satisfied
         the element of “bodily injury” as defined by the CPSL in that
         the skull fracture was a definite impairment to the Child’s
         physical condition. See CPSL 23 Pa.C.S. § 6303(a). On
         February 18, 2021, Dr. Atkinson testified that the skull
         fracture extended from the top of the skull to ear level. Dr.
         Atkinson testified that the injury could be sustained from a
         short fall of three to four feet and that swelling from the
         injury could occur shortly after the fall or days after the fall.
         Dr. Atkinson testified that the Child sustained the injury at
         the age of five (5) weeks. Dr. Atkinson testified that . . . the
         injury was not caused by the Child rolling over or making a
         sudden movement because the Child lacked the requisite
         mobility to do so at five (5) weeks. Dr. Atkinson testified
         that Child’s injury was the result of blunt force trauma.

                                       -5-
J-S06016-22


         DHS did not provide clear and convincing evidence that the
         child abuse was intentional on the part of Mother. No
         evidence was presented showing a single or particular
         intentional act by Mother showing that Mother intended to
         cause Child’s skull fracture. DHS, however, provided the
         required clear and convincing evidence that Mother caused
         bodily injury to Child by her failure to supervise her Child.
         Specifically, Mother allowed her ten (10) year old daughter
         to act without adequate supervision to attempt to snap a
         heavy car seat into a child car seat lock on the passenger
         side seat of a Ford Expedition with “monster truck” tires,
         which resulted in the five week old Child falling onto the
         parking lot cracking his head. The daughter’s testimony
         shows that the Child fell from the truck when she tried to
         place the Child into the truck. Mother acted knowingly and
         testified that she had allowed her ten (10) year of daughter
         to place Child in the truck before and that she allowed the
         daughter to do so on that day as well. Obviously, the
         daughter is not to be blamed in this circumstance. It is the
         Mother’s lack of supervision which is [to] blame. Mother was
         reckless in her supervision of her daughter on that day and
         the testimony of the Mother provides evidence so clear and
         evidence so direct that but for her failure to supervise her
         daughter that Child would not have fractured his skull.
         Hence, DHS has met its burden to provide clear and
         convincing evidence for the finding of child abuse.

1925(a) Op. at 8-9 (citations to the record omitted).

      Mother does not contest that Child suffered bodily injury. She argues

the court erred in finding the injury was a result of child abuse and that she

acted recklessly. The record supports the trial court’s credibility findings and

factual findings. There was clear and convincing evidence that Mother acted

recklessly by failing to either ensure personally that Child was properly

buckled into his car seat before being lifted into the vehicle, or supervise her

daughter adequately to make sure she had secured the baby and could safely

load him into a tall truck. The court did not abuse its discretion in finding that


                                      -6-
J-S06016-22



Mother acted recklessly, and that her reckless conduct caused Child bodily

injury.

      Mother cites C.F. v. Pennsylvania Department of Public Welfare,

804 A.2d 755 (Pa.Cmwlth. 2002), and In the Matter of Read, 693 A.2d 607

(Pa.Super. 1997), to support her claim that the evidence did not show that

this was not an accident, but rather child abuse. In both of the cases she cites,

the courts were applying a prior version of the statute at issue, which defined

“child abuse” as “[a]ny recent act or failure to act by a perpetrator which

causes nonaccidental serious physical injury.” C.F., 804 A.2d at 758

(emphasis added); see also Matter of Read, 693 A.2d at 610.

      In C.F., the appellant filed a request to expunge an indicated report of

child abuse. There, the appellant had placed her ten-and-a-half-month-old

son on the top level of a bunk bed while she went downstairs to prepare a

bottle of milk. Approximately 15 minutes later, she returned and found the

child stuck with his head between the edge of the mattress and bed frame and

with his legs dangling over the side. She immediately sought assistance and

the child was taken to the hospital, where he was pronounced dead. The

medical examiner listed the cause of death as accidental. DHS concluded the

appellant committed child abuse by leaving the child on the top bunk alone

for 15 minutes and filed an indicated report of child abuse. The Commonwealth

Court concluded the evidence did not support a finding of child abuse, as the

medical examiner had found that the child’s death was an accident, and the




                                      -7-
J-S06016-22



appellant could not have predicted the child would die if she left him on the

bunk bed to prepare his bottle. Id. at 758-59.

      In Matter of Read, J.R. and K.R. were hospitalized at five months old

from suspected child abuse. In their five months, J.R. had suffered an ankle

fracture and K.R. had suffered fractures of her skull, arm, and clavicle. K.R.’s

father testified regarding the skull fracture, stating K.R. slipped from his grasp

at the top of the steps, and he grabbed her with his hand and made hard

contact with her head. At the time, the doctors did not think the skull fracture

was abuse. The parents provided no explanation for the remaining fractures.

The doctor stated all fractures could have been caused by accidents or caused

by other children or adults. This Court noted that Children and Youth Services

(“CYS”) had not made a final determination as to whether abuse had occurred.

We concluded that the testimony did not rise to the level required to find

abuse, stating it was “an unwarranted conclusion to find abuse simply because

the parents did not introduce any explanations for the injuries.” Id. at 611.

We stated CYS had to show by clear and convincing evidence the injuries were

nonaccidental and the testimony did not support that conclusion, as the

medical testimony and testimony from CYS was inconsistent as to whether the

injuries were accidental. Id. at 611-12.

      The current version of the statute does not require that the injury be

“nonaccidental,” as the statute at issue in both Matter of Read and C.F. did.

Rather, it requires a finding of abuse where a perpetrator recklessly

“[c]aus[es] bodily injury to a child through any recent act or failure to act.”

                                      -8-
J-S06016-22



23 Pa.C.S.A. § 6303(b.1)(1). Further, here, unlike in Matter of Read, Mother

provided inconsistent statements about the incident and, after hearing

testimony about the incident and the circumstances leading up to it, the court

concluded Mother’s actions were reckless. Similarly, unlike in C.F., the injury

here was a foreseeable result of the conduct at issue.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/23/2022




                                     -9-